DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a method of fastening a first, a second and a third gearbox housing components together including the first and second threaded portions separated by the single cylindrical central portion, wherein: the single cylindrical central portion comprises a single reduced diameter that is less than a first minor diameter of the first threaded portion and a second minor diameter of the second threaded portion, the first and second threaded portions are chamfered to reduce friction on leading threads, and the gearbox housing fastener comprises a material that has a tensile strength along the longitudinal axis that is greater than a sheer strength at the single cylindrical central portion; and fastening the first, second and third gearbox housing components together with the gearbox housing fastener, wherein the first and third gearbox housing components are fastened with the first and second threaded portions, or one or more nuts attached thereto, and the second gearbox housing component is positioned around the single cylindrical central portion, wherein the gearbox housing fastener provides a clearance between the second gearbox housing component and the single cylindrical central portion of the gearbox fastener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726